Citation Nr: 1453517	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  95-34 467	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic lung and respiratory disability (claimed as asthma), to include as due to exposure to tactical chemical herbicides during service in the Republic of Vietnam. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to September 1968, which included service in the Republic of Vietnam.

This matter was originally before the Board of Veteran's Appeals (Board), on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey, which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic lung and respiratory disability (claimed as asthma), to include as due to exposure to tactical chemical herbicides during service in the Republic of Vietnam.  During the course of the appeal, the claims file was transferred to the Montgomery, Alabama, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

In June 2008, the Veteran, accompanied by his service representative, appeared at the RO to present oral testimony and evidence in support of his appeal before a traveling Acting Veterans Law Judge sitting at the RO.  Thereafter, in June 2012, the Board issued an appellate decision that denied the claim for VA compensation for a chronic lung and respiratory disability.  Subsequently, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new appellate decision from the Board that would correct any potential due process errors relating to the duties of the Acting Veterans Law Judge who conducted the June 2008 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.)  In correspondence dated in September 2013, the Veteran responded by requesting to have the prior June 2012 Board decision vacated and a new appellate decision issued in its place.  Accordingly, the Veteran's request was implemented in a June 2014 Order to Vacate.  The case is now before the Board for appellate adjudication.


FINDINGS OF FACT

In November 2014, after the case was returned to the Board's custody, but prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressly requesting a withdrawal of his current appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, this appeal was in the custody of the Board at least since June 2014.  The record indicates that in November 2014, the Board received correspondence from the appellant, also dated in November 2014, in which he expressly requested to withdraw his appeal for service connection for a chronic lung and respiratory disorder.  

The Board deems the above correspondence, dated and received in November 2014, as being sufficient in its language and expressed intent to constitute a request from the appellant for a withdrawal of his current appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2014).  


ORDER

The appeal of the claim of entitlement to service connection for a chronic lung and respiratory disability (claimed as asthma), to include as due to exposure to tactical chemical herbicides during service in the Republic of Vietnam, is dismissed.




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


